DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  4/2/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, the claims each recite “wherein the permanent magnet is arranged such that attractive force acts between the yoke member and the permanent magnet, wherein the electromagnet is arranged such that attractive force acts between the yoke member and the permanent magnet by energizing the electromagnet”.  This limitation seems to convey that an electromagnet controls the attractive forces between the yoke and permanent magnet via energization which does not seem to be supported by the specification. Applicant’s remarks indicate that support for this amendment comes from [0031]-[0032], [0034], [0043], and Figures 3 and 6B of the instant application. These sections are directed towards controlling the floating or levitation of the mover by controlling the energization of the electromagnets. The specification describes that the combined upward forces of the attraction between the permanent magnet and yoke, Fz, and electromagnets and yoke, Fa, Fb, Fc, Fd, need to match the gravitational force of the mover, Fm such that Fz + Fa + Fb + Fc +Fd = Fm. This is accomplished by controlling the power to the electromagnets. These paragraphs do not describe that the attractive force between the yoke and the permanent magnet is at all controlled by the energization of the electromagnets. In [0043], it is further described that a permanent magnet is attracted to the coils of the stator which generates the floating force and further that controlling the force between electromagnets and yokes keep the floating force balanced. Examiner cannot find anywhere in the specification where it is described how the attraction force between the permanent magnet and the yoke is altered or caused by electromagnets. Therefore, this amendment is not supported by the specification. Examiner suggests that this amendment is meant to convey the electromagnet is arranged such that the attractive force that acts between the yoke member and the permanent magnet is matched by energizing the electromagnet” and suggests correcting it to convey this. For the purposes of examination, this limitation is being interpreted to mean that attractive forces exist between the permanent magnet and yoke and also between the electromagnet and yoke when the electromagnet is energized, see 112(b) below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 each recite the limitation, wherein the permanent magnet is arranged such that attractive force acts between the yoke member and the permanent magnet, wherein the electromagnet is arranged such that attractive force acts between the yoke member and the permanent magnet by energizing the electromagnet, which is unclear. It is not clear if the attractive force is the same attractive force such that energization by the electromagnet is what causes the attractive force between the permanent magnet and the yoke, or if the attractive force is a different force such that the electromagnet being energized causes an attractive force between the electromagnet and the yoke. Examiner suggests that the limitation is meant to refer to energization of the electromagnet matches the attraction of the permanent magnet to the yoke as described in [0031]-[0032], [0034], [0043] of the instant specification. Examiner suggests correcting to read wherein the permanent magnet is arranged such that an attractive force acts between the yoke member and the permanent magnet, wherein the electromagnet is arranged such that the attractive force that acts between the yoke member and the permanent magnet is matched by energizing the electromagnet. For the purposes of examination, this limitation is being interpreted to mean that attractive forces exist between the permanent magnet and yoke and also between the electromagnet and yoke when the electromagnet is energized

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper (US 5,699,621, made of record on the IDS submitted after final on 12/29/2021), Mukai (US 2019/0214930, made of record in the action dated 5/11/2021), and Post (US 2005/0204948, made of record 5/11/2-21).
Regarding claim 1, Trumper meets the claimed, A stage driving apparatus for driving a stage, the stage driving apparatus (Trumper col. 12 lines 13-14 describe a stage 12′′ and driving apparatus) comprising: a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24) and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member, (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) wherein the permanent magnet is arranged such that attractive force acts between the yoke member and the permanent magnet, wherein the electromagnet is arranged such that attractive force acts between the yoke member and the permanent magnet by energizing the electromagnet,(Trumper col. 12 lines 41-60 describe controlling forces using electromagnets 152 coating with the magnetic strips or yokes 158. This limitation is unclear, see 112 above, and is being interpreted as being met by Trumper) and controls driving of the stage in the driving direction while controlling floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’)
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor and mover of Trumper with the controller of Mukai in order to control the propulsion of the motor, see Mukai [0003] and [0047]. 
Neither Trumper nor Mukai describe a yoke that covers the coils and do not meet the claimed, yoke member covering the plurality of coils.
Analogous in the field of levitation apparatuses, Post meets the claimed, yoke member covering the plurality of coils (Post [0043]-[0045] teaches a Halbach permanent magnet array on either side of a in Inductrack which acts as both a stator  for the linear motor with a plurality of coils and a passive member or yoke in the levitation system.)
It would have been obvious to a person of ordinary skill in the art to modify the yoke of Trumper by making it cover the coils as described in Post in order to provide both levitation and stabilizing vertical forces, see Post [0043].
	Regarding claim 2, modified Trumper meets the claimed, the apparatus according to claim 1, wherein the mover includes a plurality of the electromagnets, (Trumper col. 12 lines 15-26 and 41-50 describe multiple electromagnets 152 and 156) and the controller controls an orientation of the stage by controlling energization of the plurality of electromagnets (Mukai [0047] teaches that the controller controls the propulsion (orientation) of the mover by controlling the current to the electromagnets.)
Regarding claim 4, modified Trumper meets the claimed, The stage driving apparatus according to claim 1, further comprising: an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, (Trumper col. 12 lines 18-26 describe front electromagnets 154 that co-act with ferrous strips 160 in the lateral y direction, see Figure 15B.)
The embodiment in Trumper Figures 15 and 16 describes that the electromagnets are on the stage and the ferrous strip is on the stator or rail and does not explicitly meet the claimed, wherein the adjustment mechanism includes another coil provided on a side surface of the stator in the lateral direction and another permanent magnet provided on the mover, and adjusts the relative position by controlling energization of the another coil, however, Trumper col. 12 lines 26-29 teach it is known to put permanent magnets on the stage or mover in order to compensate for forces acting on the mover. The embodiment of Trumper col. 7 lines 32-41 describes electromagnets which have coils on the stator actuators 26 that control movement in the lateral y direction. It is also known to use energization of a coil to control the position of the stage, see Trumper col. 7 lines 1-4 and lines 60-63 and Mukai [0047].  In total, Trumper teaches that an adjustment mechanism and teaches that a permanent magnet can be provided on the mover and an electromagnet can be provided on the stator. When combined, they meet the limitations of claim 4.
It would have been obvious to a person of ordinary skill in the art before the filing date to alter the adjustment mechanism as described in Trumper by using a permanent magnet on the mover and an electromagnet on the stator as described elsewhere in Trumper because both permanent magnets and electromagnets are known to support or compensate for forces acting upon the mover, see Trumper col. 7 lines 32-41 and col. 12 lines 26-29.
Regarding claim 5, modified Trumper meets the claimed, The stage driving apparatus according to claim 4, wherein the adjustment mechanism is provided for each of two side surfaces of the stator in the lateral direction (Trumper Figure 15B shows the actuators that have magnets 154 and ferrous strips 160 are on either side of the stator in the lateral y direction.)
Regarding claim 7, Trumper meets the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material (Trumper col. 12 lines 15-26 describe a magnetic strip “yoke” 158, magnetic materials are metals.)
	Regarding claim 9, Trumper meets the claimed, A lithography apparatus for forming a pattern on a substrate, the lithography apparatus comprising: a stage configured to hold the substrate; (Trumper col. 7 lines 18-19 and col. 5 lines 38-40 describe using the stage to carry a wafer or semiconductor in a photolithography process) and a stage driving apparatus configured to drive the stage, (Trumper col. 12 lines 13-14 describe a stage 12’’and driving apparatus) wherein the stage driving apparatus includes: a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24)  and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) wherein the permanent magnet is arranged such that attractive force acts between the yoke member and the permanent magnet, wherein the electromagnet is arranged such that attractive force acts between the yoke member and the permanent magnet by energizing the electromagnet, (Trumper col. 12 lines 41-60 describe controlling forces using electromagnets 152 coating with the magnetic strips or yokes 158. This limitation is unclear, see 112 above, and is being interpreted as being met by Trumper) controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’.)
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction while controlling floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction while controlling floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor and mover of Trumper with the controller of Mukai in order to control the propulsion of the motor, see Mukai [0003] and [0047]. 
Regarding claim 10, Trumper describes a photolithography apparatus but does not describe a mechanism for reducing foreign particles and does not meet the claimed, The lithography apparatus according to claim 9, further comprising: a mechanism configured to reduce an influence of a foreign particle in pattern formation on the substrate, wherein the mechanism is arranged below a moving region of the mover.
Mukai meets the claimed, The lithography apparatus according to claim 9, further comprising: a mechanism configured to reduce an influence of a foreign particle in pattern formation on the substrate, wherein the mechanism is arranged below a moving region of the mover (Mukai [0040] describes a cover 5 that covers the stator beneath the slider “mover” 3 to prevent contamination. When combined with the photolithography apparatus of Trumper, the cover would be able to reduce the influence of the contaminants on the wafer during photolithography.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Trumper with the cover of Mukai in order to prevent contamination, see Mukai [0040].
Regarding claim 11, Trumper does not explicitly describe that the stage is removable and does not explicitly meet the claimed, The lithography apparatus according to claim 9, wherein the stage driving apparatus is configured to allow the stage to be pulled out of the lithography apparatus.
Mukai meets the claimed, The lithography apparatus according to claim 9, wherein the stage driving apparatus is configured to allow the stage to be pulled out of the lithography apparatus (Mukai [0028] describe sliders or “movers” 3 that are removed in order to change their location on the driving apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mover and stage of Trumper with the removable sliders of Mukai in order to change the moving direction of the sliders, see Mukai [0028].
Regarding claim 14, Trumper meets the claimed, A stage driving apparatus for driving a stage, the apparatus comprising: (Trumper col. 12 lines 13-14 describe a stage 12’’and driving apparatus) a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) and an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, (Trumper col. 12 lines 18-26 describe front electromagnets 154 that co-act with ferrous strips 160 in the lateral y direction, see Figure 15B) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24) and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils, (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization to the plurality of coils and the electromagnet, (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’.)
The embodiment in Trumper Figures 15 and 16 describes that the electromagnets are on the stage and the ferrous strip is on the stator or rail and does not explicitly meet the claimed, wherein the adjustment mechanism includes another coil provided on a side surface of the stator in the lateral direction and another permanent magnet provided on the mover, and adjusts the relative position by controlling energization of the another coil, however, Trumper col. 12 lines 26-29 teach it is known to put permanent magnets on the stage or mover in order to compensate for forces acting on the mover. The embodiment of Trumper col. 7 lines 32-41 describes electromagnets which have coils on the stator actuators 26 that control movement in the lateral y direction. It is also known to use energization of a coil to control the position of the stage, see Trumper col. 7 lines 1-4 and lines 60-63 and Mukai [0047].  In total, Trumper teaches that an adjustment mechanism and teaches that a permanent magnet can be provided on the mover and an electromagnet can be provided on the stator. When combined, they meet the limitations of claim 4.
It would have been obvious to a person of ordinary skill in the art before the filing date to alter the adjustment mechanism as described in Trumper by using a permanent magnet on the mover and an electromagnet on the stator as described elsewhere in Trumper because both permanent magnets and electromagnets are known to support or compensate for forces acting upon the mover, see Trumper col. 7 lines 32-41 and col. 12 lines 26-29.
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor and mover of Trumper with the controller of Mukai in order to control the propulsion of the motor, see Mukai [0003] and [0047]. 
Regarding claim 15, Trumper meets the claimed, The stage driving apparatus according to claim 1, wherein the permanent magnet and the electromagnet are arranged to sandwich the plurality of coils and the yoke member of the stator in a vertical direction. (Trumper Figure 15B shows the magnetic array 22 and electromagnets 152 are stacked around the magnetic strip or yoke 158 in a vertical direction.)
Regarding claim 16, Trumper meets the claimed, The stage driving apparatus according to claim 1, wherein the controller (Mukai [0047] describes a controller) controls driving of the stage in the driving direction by controlling energization of the plurality of coils, (Trumper col. 7 lines 60-63 describe controlling the current in the windings 24 or “coils” to move the stage in the x direction) while controlling floating of the mover relative to the stator by controlling energization of the electromagnet (Trumper col. 7 lines 1-4 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction.)
Regarding claim 18, modified Trumper meets the claimed, The stage driving apparatus according to claim 1, wherein the yoke member is: arranged between the plurality of coils and the electromagnet, (Trumper Figure 15B shows the magnetic strip or “yoke” 158 between the windings in the stator 24) and fixed to the plurality of coils of the stator so as to cover the second side of the plurality of coils (Post [0043]-[0045] teaches a Halbach permanent magnet array on either side of a in Inductrack which acts as both a stator  for the linear motor with a plurality of coils and a passive member or yoke in the levitation system.)
Regarding claim 19, Trumper meets the claimed, The stage driving apparatus according to claim 1, wherein the stage is configured to hold a substrate in a lithography apparatus for forming a pattern on the substrate (Trumper col. 7 lines 18-19 and col. 5 lines 38-40 describe using the stage to carry a wafer or semiconductor in a photolithography process.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trumper modified by Mukai and Post as applied to claim 2 above, and further in view of Suzuki (JP H054717, made of record on the action dated 5/11/2021, see English translation from 5/11/2021).
Regarding claim 3,  Trumper meets the claimed, The apparatus according to claim 2, further comprising: an encoder including a scale provided on the stator and a head provided on the mover, (Trumper col. 8 lines 36-57 describe a capacitive probe or “encoder on the rail or stator and end circuitry or “head” on the stage or mover).
Trumper does not describe the location of the head as between electromagnets and does not meet the claimed, wherein the head is provided between the plurality of electromagnets.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 2, further comprising an encoder including a scale provided on the stator and a head provided on the mover, (Suzuki [0013] teaches a sensor head on the linear motor coil (stator) and [0014] and [0018] teaches a sensor target on the mover)wherein the head is provided between the plurality of electromagnets (Suzuki [0030] describes the electromagnet on the upper and lower parts of the stator and the sensor target on the mover.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the encoder of Trumper with the encoder of Suzuki in order to control the position of the mover without interference, see Suzuki [0030] and [0014].
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper modified by Mukai and Post as applied to claim 1 above, and further in view of Hiyama (US 2009/0002659, made of record on the action dated 5/11/2021).
Regarding claim 8, modified Trumper does not meet the claimed, The apparatus according to claim 1, wherein: the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization of the electromagnet based on a detection result obtained by the search coil.
Analogous in the field of linear motor controlled stages, Hiyama meets the claimed, The apparatus according to claim 1, wherein the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization to the electromagnet based on a detection result obtained by the search coil (Hiyama [0025] describes an electromagnet with a search coil that measures flux then a controller can control the electromagnets based on that flux. Another embodiment of Hiyama as described in [0028] teaches that the current value of the linear motor is detected and then subsequently the flux is calculated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the stage driving apparatus of modified Trumper with current detection of Hiyama in order to measure the flux, see Hiyama [0028]. It would have been further obvious to detect and control the current/flux via a search coil in order to control the fine movement of the stage, see Hiyama [0025]. 
Regarding claim 13, Hiyama meets the claimed, The apparatus according to claim 8, wherein the controller controls energization of the electromagnet based on the detection result obtained by the search coil, (Hiyama [0025] teaches controlling the electromagnet based on a flux measured by a search coil.)
Hiyama does not teach a permanent magnet and therefore does not explicitly meet the claimed, such that an attractive force acting between the yoke member and the energizing coil matches with an attractive force acting between the yoke member and the permanent magnet, however, Hiyama [0028] teaches that the electromagnets can be controlled in response to other forces or moments acting on the stage to correct the thrust movement of the stage, see Hiyama [0028].
It would have been obvious to a person of ordinary skill in the art to control the flux in the electromagnet in order to match the force generated by the electromagnet to other forces in the apparatus through routine optimization in order to correct the movement of the stage, see Hirayama [0028]. See MPEP §2144.05 Section II. 

Allowable Subject Matter
Claim 14 is allowed.
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 6 and 14, Trumper as modified teaches an adjustment mechanism with permanent magnets and an electromagnet which has a coil. Trumper discusses the length of coils in the stator windings must be longer than the permanent magnets, see Trumper col. 4 lines 7-14, but is silent regarding the length of the coil in the electromagnet of the adjustment system and does not teach, The stage driving apparatus according to claim 4, wherein the another coil is configured to have a length in the driving direction that is longer than an arrangement range of the plurality of coils on the stator. Furthermore, Trumper does not describe why the stator windings should be longer than the permanent magnets which does not provide any reasoning to suggest to a person of ordinary skill in the art to further modify the lengths of additional windings.  None of the other cited references discuss an adjustment mechanism or the length of a coil in the adjustment mechanism. Therefore, claims 14 and claim 6 contains allowable subject matter and claim 6 would be allowable if written in independent form along with the limitations of claims 1 and 4. 
	 Regarding claim 17, the claim requires The stage driving apparatus according to claim 1, wherein: the permanent magnet is arranged below the plurality of coils, and the electromagnet is arranged above the yoke member. None of the cited references describe a configuration where the electromagnets are above the yoke member and the permanent magnet is below the plurality of coils. All of the embodiments of Trumper describe electromagnets on the bottom of the yoke member and a permanent magnet above the coils and do not provide a reasoning or motivation to switch the positions. Mukai does not describe electromagnets and uses a permanent magnet array on a yoke backing and also does not describe the claimed arrangement. None of the other cited references describe the claimed configuration of claim 1 and therefore do not further describe that the permanent magnet and electromagnet/yoke positioning can be switched. There is no additional motivation or rationale beyond hindsight to alter Trumper to arrive at the claimed configuration. 


Response to Arguments
Applicant's arguments filed 4/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the electromagnets 152 of Trumper do not float the stage and are not analogous to the claimed electromagnets. Examiner disagrees. Claim 1 only requires that first, an attractive force exists between the electromagnets and permanent magnets and second, the floating of the mover relative to the stator is controlled by energizing the coils and electromagnet. As noted in the remarks, Trumper col. 12 lines 13-60 describe the forces of the various magnets.  Specifically, Trumper col. 12 lines 23-25 describe that the electromagnet 156 coacts with the top of base 8 which is similar to a table or surface top. Therefore, electromagnet 156 does not float the mover relative to the stator as alleged by Applicant because the stator is in the rail 16’, not the base 8. The claims do not rule out additional magnets interacting with additional elements such as the magnet 156 and the base 8. Further, the claim does not require that the electromagnet is the sole bearer of weight in order to float the mover.  Trumper col. 12 describes the electromagnets 152 coact with the strips 158 to provide a decoupling force which is enough to meet the claim. 
	Applicant also argues that the strips 158 are on the actuator 150, not the stator or rail 16’. Examiner disagrees and notes Trumper col. 12 lines 18-21 specifically describe the strips 158 are on the rail above the actuator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744